In the United States Court of Federal Claims
                                             No. 15-1163
                                        Filed: August 30, 2016

****************************************
                                       *
MALCOLM PIPES,                         *
                                       *
      Plaintiff,                       *
                                       *
      v.                               *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
****************************************

                                               ORDER

       Having reviewed the documents concerning the Government’s January 27, 2016 Motion
To Dismiss, the court has determined that it is not in a position to dismiss the October 9, 2015
Complaint, because there are a number of jurisdictional facts at issue.1 Specifically, the court
requests that the Government produce the following:

             1. The United States Air Force (“USAF”) letter formally enrolling Plaintiff into the
                Self-Paced Fitness Program (“SFIP”);

             2. The USAF Fitness Screening Questionnaire completed by Plaintiff on or about
                January 6, 2006;

             3. The February 5, 2006 USAF Medical Clearance Exam Report from the 917th
                Medical Squadron;

             4. The USAF Adverse Event Report concerning Plaintiff’s September 3, 2006
                stroke;

             5. All documents concerning the USAF’s determination that Plaintiff’s stroke did
                not occur in the line of duty, i.e., during inactive duty training, and, if applicable,
                affidavits from those USAF personnel who relayed the USAF’s determination to
                Plaintiff on December 5, 2006 and February 4, 2007; and




       1
           Therefore, the Government’s January 27, 2016 Motion To Dismiss is denied.
          6. A copy of or internet link to all relevant Air Force Instructions (“AFI”) not
             already submitted to the court, including:
                    AFI 36-3209
                    AFI 41-210
      The Government will submit these documents to the court on or before October 14, 2016.
Upon receipt of the requested documents, the court will schedule a status conference.

       IT IS SO ORDERED.
                                                 s/ Susan G. Braden
                                                 SUSAN G. BRADEN
                                                 Judge




                                             2